Case 4:18-cv-00615-ALM Document 295 Filed 10/03/19 Page 1 of 4 PageID #: 7120



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 BARBARA MEIER, et al.,                         §
                                                §
        Plaintiffs,                             §
                                                §
 v.                                             §
                                                  Civil Action No. 4:18-cv-00615-ALM
                                                §
 UHS OF DELAWARE, INC., et al.,,                §
                                                §
        Defendants.                             §
                                                §


                                 NOTICE OF APPEARANCE

       Defendant Gary Malone, M.D. (“Defendant”) gives notice to the Court as well as to all

parties to this lawsuit that the following attorney is now appearing as co-counsel with D. Bowen

Berry and Gary D. Lykins for Defendant:

       Robert J. Swift
       State Bar No. 19585700
       NORTON ROSE FULBRIGHT US LLP
       Fulbright Tower
       1301 McKinney, Suite 5100
       Houston, TX 77010-3095
       Telephone: 713 651 5151
       Telecopier: 713 651 5246
       robert.swift@nortonrosefulbright.com

       D. Bowen Berry and Gary D. Lykins will remain as Defendant’s lead counsel.

       Defendant respectfully requests that the Court as well as parties to this lawsuit take notice

of this appearance of counsel. Defendant requests that the undersigned counsel be served with all

discovery, pleadings, notices, correspondence, and all other documents served or required to be

served on him in this case.
Case 4:18-cv-00615-ALM Document 295 Filed 10/03/19 Page 2 of 4 PageID #: 7121



 Dated: October 3, 2019                Respectfully submitted,



                                       /s/ Robert J. Swift
                                           Robert J. Swift
                                           State Bar No. 19585700
                                           robert.swift@nortonrosefulbright.com
                                       1301 McKinney, Suite 5100
                                       Houston, TX 77010-3095
                                       Telephone:      (713) 651-5151
                                       Facsimile:      (713) 651-5246
 OF COUNSEL                            Counsel for Defendant GARY MALONE,
 NORTON ROSE FULBRIGHT US LLP          M.D.




                                     -2-
Case 4:18-cv-00615-ALM Document 295 Filed 10/03/19 Page 3 of 4 PageID #: 7122



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on

counsel of record via the CM/ECF System on this 3rd day of October, 2019:

 Frank L. Branson                               Stacy L. Brainin
 flbranson@flbranson.com                        stacy.brainin@haynesboone.com
 John Tindall Burkhead                          Anne M. Johnson
 jburkhead@flbranson.com                        anne.johnson@haynesboone.com
 The Law Offices of Frank L. Branson, P.C.      Neil Issar
 Highland Park Place                            neil.issar@haynesboone.com
 4515 Cole Avenue, 18th Floor                   George W. Morrison
 Dallas, Texas 75205                            bill.morrison@haynesboone.com
                                                Haynes and Boone, LLP
 Martin J. Cirkiel                              2323 Victory Avenue, Suite 700
 marty@cirkielaw.com                            Dallas, Texas 75219
 Cirkiel & Associates, P.C.                     Attorneys for Defendants, UHS of Delaware,
 1901 E. Palm Valley Blvd.                      Inc., Universal Health Services, Inc.,
 Round Rock, Texas 78664                        Behavioral Health Connections, Inc., Wendell
 Attorneys for Plaintiffs                       Quinn and Jan Arnett

 R. Brent Cooper                                Russell Winfield Schell
 Brent.Cooper@cooperscully.com                  rschell@schellcooley.com
 Eric W. Hines                                  Timothy D. Ryan
 Eric.Hines@cooperscully.com                    tryan@shellcooley.com
 Chad M. Nelson                                 Schell Cooley Ryan & Campbell LLP
 Chad.Nelson@cooperscully.com                   5057 Keller Springs Road, Suite 425
 Cooper & Scully, P.C.                          Addison, Texas 75001
 900 Jackson Street, Suite 100                  Attorneys for Defendants, Mayhill Behavioral
 Dallas, Texas 75202                            Health, LLC, Kenneth Chad Ellis, Millwood
 Attorneys for Defendants, Yupo Jesse Chang,    Hospital LP, Hickory Trail Hospital, LP, and
 Universal Physicians, P.A., Dr. Says LLC,      Behavioral Health Management, LLC d/b/a
 MD Reliance, Inc., Office Winsome, LLC, and    Behavioral Hospital of Bellaire
 Yung Husan Yao

 Edward P. Quillin                              David C. McCue
 equillin@equillinlaw.com                       dmccue@mcpaulaw.com
 T.B. “Nick” Nicholas, Jr.                      Mary T. Sullivan
 nnicholas@equillinlaw.com                      msullivan@mcpaulaw.com
 Quillin Law Firm, PC                           McCue Pauley & Associates, P.C.
 4101 McEwen Rd., Suite 540                     15150 Preston Rd., Suite 200
 Dallas, Texas 75244-5130                       Dallas, Texas 75248
 Attorneys for Defendant, Jamal Rafique         Attorneys for Defendant, Sabahat Faheem




                                             -3-
Case 4:18-cv-00615-ALM Document 295 Filed 10/03/19 Page 4 of 4 PageID #: 7123



 Dana Morgan                                  Stan Thiebaud
 danamorgan@steedlawfirm.com                  sthiebaud@trtblaw.com
 Jordan Fontenot                              Russell G. Thornton
 jordanfontenot@steedlawfirm.com              rthornton@trtblaw.com
 Steed Dunnill Reynolds Bailey Stephenson     Thiebaud Remington Thornton Bailey LLP
 LLP                                          Two Energy Square
 250 East Evergreen Street                    4849 Greenville Avenue, Suite 1150
 Sherman, Texas 75090                         Dallas, Texas 75206
 Attorneys for Defendants, Harmanpreet        Attorneys for Defendant, Sejal Mehta, MD
 Buttar, MD, Timothy Tom, MD, and
 Quingguo Tao, MD



                                                            /s/ Robert J. Swift
                                                              Robert J. Swift




                                            -4-
